Citation Nr: 0212863	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than June 12, 1987, 
for the grant of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He was a prisoner of war of the German 
Government from February 1944 to March 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an effective date 
earlier than June 12, 1987, for the grant of service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation.


FINDINGS OF FACT

1.  In July 1969, the Board denied service connection for 
residuals of frostbite of both feet.

2.  In October 1972, the Board denied reopening the claim for 
service connection for residuals of frostbite of both feet.

3.  In September 1983, the RO denied reopening the claim for 
service connection for residuals of frostbite of both feet.  
The veteran did not appeal the decision.

4.  Following the September 1983 rating decision, the 
veteran's representative submitted a petition to reopen the 
claim for service connection for residuals of frostbite of 
both feet on June 12, 1987.  

5.  Effective October 1, 1986, organic residuals of frostbite 
was added to the list of diseases subject to presumptive 
service connection for prisoners of war.

6.  The veteran's petition to reopen the claim for service 
connection for residuals of frostbite of both feet was 
received within one year of the change in the regulation.


CONCLUSIONS OF LAW

1.  The July 1969 Board decision, which denied service 
connection for residuals of frostbite of both feet and the 
October 1972 Board decision and September 1983 RO rating 
decision, which denied reopening the claim for service 
connection residuals of frostbite, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1103 (2001).

2.  The criteria for an effective date of October 1, 1986, 
for the grant of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation have been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.114 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the December 2001 rating decision 
and the March 2002 statement of the case, the RO explained 
why an effective date of June 12, 1987, was assigned for the 
grant of service connection for residuals of frostbite and 
why an effective date earlier than that was legally 
precluded.  In the March 2002 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an earlier effective date.  These 
determinations and correspondence copies of these 
determinations were mailed to the veteran and his 
representative, the Disabled American Veterans and were not 
returned by the United States Postal Service as 
undeliverable.  Therefore, the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board is aware that in the March 2002 statement of the 
case, the RO did not include the provisions of 38 C.F.R. 
§ 3.114, which is the basis for the Board's grant of an 
earlier effective date.  However, the Board finds that the 
veteran is not prejudiced by this, as the veteran's 
representative has astutely asserted that an earlier 
effective date is warranted under this regulation in both the 
VA Form 646, dated May 2002, and the informal hearing 
presentation, dated August 2002.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran nor his representative has 
asserted that there are any relevant records to obtain in 
relation to the veteran's claim for an earlier effective 
date.  Additionally, the Board is aware that the RO did not 
provide the veteran with a VA examination in connection with 
this claim.  However, the issue before the Board is whether 
an effective date earlier than June 12, 1987, is warranted 
for the grant of service connection.  An examination 
conducted in 2002 would not assist in the grant of an 
effective date more than 10 years ago.  Thus, the Board finds 
that VA was not under an obligation to have the veteran 
examined for the purposes of this claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Decision

The veteran claims that service connection for residuals of 
frostbite to both lower extremities is warranted much earlier 
than the effective date of February 1, 1987.  He states that 
he warrants at least a 1971 effective date, as he had his 
right leg amputated above the knee at that time.  

In a July 1969 decision, the Board denied service connection 
for residuals of frozen feet.  At that time, the evidence of 
record consisted of the veteran's application for benefits, 
the service medical records, VA examination reports, private 
medical records, and lay statements.  The Board stated that 
examination at the time of discharge was essentially within 
normal limits with respect to the veteran's feet and that 
examinations conducted in 1946, 1947, and 1949 had failed to 
disclose the residuals of frozen feet.  It noted that the 
veteran had submitted lay statements, wherein his fellow 
servicemen had stated that the veteran had swollen and blue 
feet while a prisoner of war.  It further noted that the 
medical report from the veteran's personal physician did not 
describe residuals of frozen feet.  The Board determined that 
the lay statements must be weighed against the evidence of 
record, which showed no residuals of frozen feet at the times 
of the 1946, 1947, and 1949 examinations and determined that 
service connection was not warranted.  That decision is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In an October 1972 decision, the Board determined that there 
was no new factual basis to demonstrate entitlement to 
service connection for residuals of frozen feet.  At that 
time, the evidence of record consisted of the evidence that 
was previously of record at the time of the July 1969 Board 
decision, the veteran's petition to reopen, additional 
private medical records, and an independent medical expert 
opinion, which the Board solicited.  The private physician 
stated that the veteran's current disabilities related to his 
feet were the result of frostbite in service.  Specifically, 
in a January 1971 letter, Dr. John H. Clark stated that the 
veteran had to have his right leg amputated as the result of 
frostbite or thromboangiitis obliterans.  Dr. Clark stated 
that it was his impression that the amputation was the result 
of frostbite during the veteran's time as a prisoner of war.  
The independent medical expert stated that while the veteran 
may have had frostbite in service, there was no evidence that 
he had any residual effects of frostbite thereafter.  He 
stated that the residuals usually consisted of cold 
sensitivity and other sympathetic nerve factors, which were 
not shown in the veteran's medical records.  The independent 
medical expert further stated that there was no evidence in 
his own experience or in the vascular texts that there was 
any etiological relationship between frostbite and thrombo-
angiitis obliterans.  The Board determined that the evidence 
received since the prior Board denial did not show that the 
veteran had residuals of frozen feet, that thromboangiitis 
obliterans was incurred in or aggravated by service, or that 
thromboangiitis obliterans was manifest to a compensable 
degree within one year following the veteran's service.  That 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

In September 1983, the veteran's congressman submitted a 
letter from the veteran, which indicated that the veteran was 
seeking service connection for residuals of frostbite of the 
feet.  That same month, the RO informed the veteran that the 
additional evidence that he had submitted did not contain new 
and material evidence which would warrant the reopening of 
his claim for frostbite and concluded that the request to 
reopen the claim for service connection for frostbite was 
denied.  The RO provided the veteran with a copy of his 
appellate rights.  The record reflects that the veteran did 
not appeal that decision within one year, and thus it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

On June 12, 1987, the veteran, through his accredited 
representative, submitted a petition to reopen the claim for 
service connection for residuals of frostbite.  The RO denied 
the claim, and the veteran perfected an appeal to the Board.  
Prior to issuing a decision, the Board obtained an 
independent medical expert opinion, which opinion provided a 
nexus between the veteran's right above-the-knee amputation 
and residuals of the left lower extremity to frostbite in 
service while a prisoner of war.  The Board in January 1990 
thus reopened the veteran's claim and granted service 
connection for such.  In a February 1990 rating decision, the 
RO effectuated the Board decision and granted service 
connection for right above-the-knee amputation and residuals 
of frostbite of the left lower extremity, assigning an 
effective date of June 12, 1987, the date of the veteran's 
petition to reopen.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2001) (emphasis added).

Under 38 U.S.C.A. § 5110(g) (West 1991), it states the 
following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2001).  Under that regulation, 
VA clarifies that if a claim is reviewed on the initiative of 
VA within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. 
§ 3.114(a)(1) (2001). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence warrants the grant of an effective 
date of October 1, 1986, for the award of service connection 
for residuals of frostbite of the left lower extremity and 
right above-the-knee amputation.  The reasons follow.

First, the July 1969 Board decision, which denied service 
connection for residuals of frostbite of both feet, and the 
October 1972 Board decision and September 1983 RO rating 
decision, which denied reopening the claim for service 
connection residuals of frostbite, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1103 (2001).  Thus, the earliest effective date possible 
could not be prior to September 1983.  The Board notes that 
the veteran has not claimed that there was clear and 
unmistakable error in the 1969 and 1972 Board decisions or 
the September 1983 rating decision.  

Following the September 1983 rating decision, the veteran's 
representative filed a petition to reopen the claim for 
service connection for residuals of frostbite on June 12, 
1987, through his representative.  Service connection for 
residuals of frostbite of the left lower extremity and right 
above-the-knee amputation has been granted based upon this 
reopened claim.  While the RO was correct in applying the 
statute and the regulation and determining that the veteran's 
claim was reopened as of June 12, 1987, see 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)), 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114(a)(1) provide a basis for an earlier 
effective date.

Effective October 1, 1986, organic residuals of frostbite, if 
it was determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, was 
added to the diseases subject to presumptive service 
connection for former prisoners of war.  See 53 Fed. Reg. 
23234-37 (June 21, 1988).  Thus, the veteran's petition to 
reopen the claim for service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation was received within one year of the 
liberalizing law, and the veteran is entitled to have an 
effective date of October 1, 1986, for the grant of service 
connection for residuals of frostbite of the left lower 
extremity and right above-the-knee amputation.  38 C.F.R. 
§ 3.114(a)(1).  Accordingly, the Board grants this earlier 
effective date.

The Board has carefully reviewed the law and regulations that 
pertain to effective dates and, regretfully, finds no legal 
basis to grant an effective date earlier than October 1, 
1986, for the award of service connection for residuals of 
frostbite of the left lower extremity and right above-the-
knee amputation.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(r), it designates the effective date of a reopened 
claim as the date entitlement arose or the date the petition 
to reopen is filed, whichever is later.  Even if entitlement 
arose prior to the date of the veteran's petition to reopen, 
the later date is the date of his claim in June 1987.  
However, the law provides an exception to allowing an 
effective date earlier than the "later" date, which is 
38 C.F.R. § 3.114.  This regulation has allowed the Board to 
grant the earlier effective date of October 1, 1986, for the 
award of service connection.  The veteran was granted service 
connection based upon the liberalizing law.  An effective 
date earlier than the liberalizing law is legally precluded.  
See Green v. Brown, 10 Vet. App. 111, 117 (1997) (a grant of 
benefits based upon a change in the law cannot be given an 
effective date earlier than the effective date of the 
regulation change) citing 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§§ 3.114(a), 3.400(p) (2001).  The Board is very sympathetic 
to the veteran's assertion that he warrants effective date 
earlier than October 1, 1986; however, it is bound by the 
applicable statutes and regulations pertaining to VA.  See 
38 C.F.R. § 19.5 (2001).  An effective date earlier than 
October 1, 1986, cannot be granted.  

To the extent that the veteran asserted that he warranted an 
earlier effective date for the award of service connection 
for residuals of frostbite, he is correct, and the Board has 
determined that the effective date should be October 1, 1986.  
However, to the extent that the veteran has asserted he 
warrants an effective date earlier than that, the Board finds 
that such is legally precluded.  As to that part of the 
veteran's claim, the Board notes that the United States Court 
of Appeals for Veterans Claims has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to an effective date of October 1, 1996, for the 
grant of service connection for residuals of frostbite of the 
left lower extremity and right above-the-knee amputation is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

